Bieluch, J.,
concurring. I concur in the results of the majority opinion, but disagree with the conclusion that General Statutes § 14-222a does not proscribe a criminal offense within the meaning of General Statutes § 53a-24 (a), and with the refusal to invoke the precedent established in State v. Anonymous (1980-5), 36 Conn. Sup. 527, 416 A.2d 168 (1980).
General Statutes § 14-222a had its legislative origin in Public Acts 1941, Chapter 118. It was codified as a portion of title XII, chapter 82, part IV, governing the operation of motor vehicles. General Statutes (Sup. 1941) § 235f. Negligent homicide with a motor vehicle, on its enactment, provided for a maximum penalty of a fine of $250 or thirty days imprisonment, or both. In the 1949 revision of the General Statutes, this law was recodified with the motor vehicle statutes as § 2415. The maximum penalty was thereafter increased to a fine of $500 or six months imprisonment, or both. Public Acts 1949, No. 131. Such was its form when the penal code was adopted in 1969, and became effective on October 1, 1971. See Public Acts 1969, No. 828, §215.
General Statutes § 53a-24 of the penal code is the definitional provision under review. It provides: “(a) *717The term ‘offense’ means any crime or violation which constitutes a breach of any law of this state or of any other state or of federal law or local law or ordinance of a political subdivision of this state, for which a sentence to a term of imprisonment or to a fine, or both, may be imposed, except one that defines a motor vehicle violation or is deemed to be an infraction. The term ‘crime’ comprises felonies and misdemeanors. Every offense which is not a ‘crime’ is a ‘violation.’ Conviction of a violation shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense, (b) Notwithstanding the provisions of subsection (a), the provisions of sections 53a-28 to 53a-44, inclusive, shall apply to motor vehicle violations. Said provisions shall apply to convictions under section 21a-278 except that the execution of any mandatory minimum sentence imposed under the provisions of said section may not be suspended.”
The penal code was the product of extensive and intensive research and study by a commission appointed to revise and codify the criminal statutes of the state. 31 Spec. Acts 348, No. 351; 32 Spec. Acts 323, No. 314. The codification and application of the penal code consisted of two steps, its original enactment in 1969 and the initial amendments adopted in 1971 prior to its effective date. Its final publication in 1971 was accompanied by comments of the commission “to indicate the rationale, background and source of the various portions of the Code, as an aid to interpretation thereof.” Commission to Revise the Criminal Statutes, Penal Code Comments, Connecticut General Statutes, p.l. The commission’s comments to § 53a-24 are relevant and illuminating in our inquiry.1 With reference to sub*718section (a), the commission stated, in part: “This section defines the terms ‘offense,’ ‘crime,’ and ‘violation.’ ‘Offense’ is a general term which means a breach of state or local ‘criminal’ law — i.e., one that calls for imprisonment or fine for breach thereof. ‘Crime’ means either a felony or misdemeanor. ‘Violation,’ which must be read in connection with section 53a-27, means an offense calling only for a fine for breach thereof. The concept of a ‘violation,’ which is taken from the Model Penal Code, is new. . . . It is a new category of noncriminal offense . . . .” Id., p. 7.
The Model Penal Code defines a violation in § 1.04 (5) in these terms: “An offense defined by this Code or by any other statute of this State constitutes a violation if it is so designated in this Code or in the law defining the offense or if no other sentence than a fine, or fine and forfeiture or other civil penalty is authorized upon conviction or if it is defined by a statute other than this Code that now provides that the offense shall not constitute a crime. A violation does not constitute a crime and conviction of a violation shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense.”
It is clear that a distinction must be made between the statutory categorization or classification of a transgression of the law as a “violation,” and the general definition of any transgression of the law as a “violation of that law.” The majority opinion has failed to make this refinement of the two uses of the word “violation.” In the context of a criminal prosecution, by definition, the accused is always charged with the “violation of a law.” The same holds true in the prosecution under motor vehicle statutes; by definition, the defendant is charged with the “violation of a motor vehicle law.” In either case, the categorization or classification of the breach of any law, penal or motor vehicle, as a “violation” is determined by the maximum penalty autho*719rized by the legislature, i.e., the imposition of a fine only. See General Statutes § 53a-27. A permissible imposition “of a sentence to a term of imprisonment or to a fine, or both ...” classifies the “violation of the law” as a “crime.” General Statutes § 53a-24 (a).
This analysis of § 53a-24 (a) is confirmed by the commission’s comments to subsection (b), which provided: “The definition of ‘offense’ in subsection (a) makes clear that it does not include motor vehicle infractions. The purpose of this provision is to except from the operation of the Code, except as provided in subsection (b), motor vehicle infractions. Subsection (b), however, provides that the sentencing principles enumerated in sections 53a-28 to 53a-44, inclusive, should apply to motor vehicle violations. Thus, a motor vehicle violator would have the limits of his sentence determined by the motor vehicle section, since his ‘offense’ would be an ‘unclassified misdemeanor’ within the meaning of section 53a-26 (c); but he would be sentenced under the principles and procedures of sections 53a-28 to 53a-JpU. ” (Emphasis added.) Commission to Revise the Criminal Statutes, supra, p. 8.
Continuing the definitive analysis of the penal code, General Statutes § 53a-26, cited by the commission in its comment to § 53a-24 (b), establishes the following: “(a) An offense for which a person may be sentenced to a term of imprisonment of not more than one year is a misdemeanor, (b) Misdemeanors are classified for the purpose of sentence as follows: (1) Class A, (2) class B, (3) class C and (4) unclassified, (c) The particular classification of each misdemeanor defined in this chapter is expressly designated in the section defining it. Any offense defined in any other section of the general statutes which, by virtue of an expressly specified sentence, is within the definition set forth in subsection (a) shall be deemed an unclassified misdemeanor. ” (Emphasis added.)
*720The commission’s explanation of this provision provided: “This section continues the traditional definition of a misdemeanor as an offense carrying a potential penalty of not more than one year. It provides for four categories of misdemeanors: A, B, C and unclassified. Sections 53a-36 and 53a-42 give the authorized penalties therefor. The concept of ‘unclassified misdemeanor’ is analogous to the ‘unclassified felony’ explained immediately above.” Commission to Revise the Criminal Statutes, supra, p. 8.
Relating back to the commission’s reference to its explanation of an “unclassified felony,” I find the following analysis in its comment to General Statutes § 53a-25: “The concept of an ‘unclassified felony’ like that of ‘unclassified misdemeanor’ referred to in section 53a-26, is meant to refer to the virtually hundreds of criminal offenses which will continue to exist outside the Code but which will be subject to sections 53a-28 to 53a-47 for sentencing.” Id.
The classification of a transgression of the law as a “violation” in § 53a-24 of the penal code is further specifically defined in § 53a-27 thereof as follows: “(a) An offense, for which the only sentence authorized is a fine, is a violation unless expressly designated an infraction, (b) Every violation defined in this chapter is expressly designated as such. Any offense defined in any other section which is not expressly designated a violation or infraction shall be deemed a violation if, notwithstanding any other express designation, it is within the definition set forth in subsection (a).”
At the time of the adoption of the penal code in 1969, negligent homicide with a motor vehicle, then codified as § 14-218 of the motor vehicle laws, was manifestly a misdemeanor providing for a fine of $500 or imprisonment of six months, or both. By virtue of the classification of misdemeanors in § 53a-25, it thereafter became an “unclassified misdemeanor.”
*721The penal code was enacted in 1969, to become effective on October 1, 1971. Public Acts 1969, No. 828, § 215. In its session of 1971, the legislature undertook to refine this pending general revision of the criminal laws by adopting legislation deemed necessary or desirable to implement before its effective date. One such measure was the repeal of General Statutes (Rev. to 1966) § 14-218, the motor vehicle negligent homicide law; Public Acts 1971, No. 30; but this was done through a misunderstanding of the scope of § 53a-57 of the penal code, entitled, “Misconduct with a motor vehicle: class D felony.”
House Bill No. 7660, Session of 1971, entitled, “An Act Concerning the Extension of Negligent Homicide to Private Parking Areas” was introduced in the legislature for its stated purpose. Thereafter, a substitute bill was approved favorably by the joint standing committee on the judiciary. The substitute bill, repealing § 14-218, was approved by the General Assembly. Public Acts 1971, No. 30. At the debate on this measure, the House chairman of the judiciary committee supported passage with this explanation: “The bill, as submitted, was entitled An Act Concerning the Extension of Negligent Homicide to Private Parking Areas, and it amended Sec. 14-218. The committee considered the proposition and felt that it was a good proposition to be passed. Upon further investigation with the Legislative Commissioner’s office we found that Section 53a-57 of the Criminal Code will go into effect October 1st. That is entitled Misconduct With a Motor Vehicle and really is a new negligent homicide statute, which statute is broad enough to include private parking areas. Upon further investigation we found that Section 14-218 had not been repealed and would thus have caused a conflict with the new [section] 53a-57. As a result, the bill before us repeals [section] 14-218 so as to avoid such conflict.” 14 H.R. Proc., Pt. 2,1971 Sess., *722p. 698, remarks of Representative John A. Carrozzella. Similar remarks were made by the Senate chairman of the committee. “Mr. President, this bill simply rescinds Sec. 14-218 of the General Statutes. Two years ago when we passed the penal code-in the repealer section it was inadvertently left out. So on Oct. 1, the new penal code will take effect and at the same time this will remain in effect until Oct. 1, this is Sec. 14-218. So I urge its passage.” 14 S. Proc., Pt. 2,1971 Sess., p. 713, remarks of Senator Jay W. Jackson.
The enactment of Public Acts 1971, No. 30, effectively removed negligent homicide with a motor vehicle from our statutes. This void, however, was corrected by the General Assembly two years later when it reenacted the negligent homicide law along with other amendments to the penal code. Public Acts 1973, No. 73-639, § 5. In its new form, it now extended to private parking areas by its modified terms and specifically classified a violation of the law for purposes of punishment as a misdemeanor. Codified as General Statutes (Rev. to 1975) § 53a-58a, it provided: “(a) A person is guilty of negligent homicide with a motor vehicle when in consequence of the negligent operation of a motor vehicle he causes the death of another person, (b) Negligent homicide is a class B misdemeanor.” As a class B misdemeanor, the maximum fine previously specified in General Statutes § 14-218 was increased to $1000. General Statutes § 53a-42 (1). The maximum imprisonment remained at six months. General Statutes § 53a-36 (2). The negligent homicide with a motor vehicle law continued in this form until 1981.
In State v. Anonymous (1980-5), 36 Conn. Sup. 527, 416 A.2d 168 (1980), the former Appellate Session of the Superior Court had before it the determination of the nature of the offense of operating a motor vehicle while under the influence of intoxicating liquor in violation of General Statutes § 14-227a of the motor vehi*723cle laws. After finding that the felony, misdemeanor, and violation definitions of the penal code apply also to charges based upon sections of the General Statutes not included in the code, the court “concluded that the term ‘motor vehicle violations,’ not being otherwise defined, incorporates the definition of ‘violation’ contained in § 53a-27 (a) as an offense punishable only by a fine. The comment of the draftsmen of the penal code upon § 53a-24 (a) states that ‘ “[violation,” which must be read in connection with section 53a-27, means an offense calling only for a fine for breach thereof.’ 27A Connecticut General Statutes, Annotated (West Ed.), commission comment (1971). Our view is consistent with this comment. The exception of ‘motor vehicle violations’ from the definition of ‘offense’ is limited to breaches of statutes involving motor vehicles when the only penalty which can be imposed is a fine. Operating under the influence as prohibited by § 14-227a does not fall within the exception because it is not punishable as a ‘violation’ defined by § 53a-27, but as an ‘unclassified misdemeanor’ under § 53a-26 (c). Since it is a misdemeanor, it is also a ‘crime’ as defined by § 53a-24 (a).” State v. Anonymous (1980-5), supra, 530-31.
In that case, the state had unsuccessfully claimed that operating under the influence of liquor was not a crime because it fell within the “motor vehicle violation” exception to the definition of “offense” in General Statutes § 53a-24 of the penal code. The court’s reply to that contention was as follows: “The thrust of this argument would seem to apply to a number of other statutes prohibiting certain acts with a motor vehicle which have usually been regarded as criminal, such as misconduct with a motor vehicle in violation of General Statutes § 53a-57 or negligent homicide with a motor vehicle in violation of General Statutes § 53a-58a.” State v. Anonymous (1980-5), supra, 529.
*724In State v. Anonymous (1980-5), supra, the trial court had concluded that it had no jurisdiction to grant the defendant’s application for accelerated rehabilitation because the underlying charge did not constitute a “crime.” Therefore, the defendant did not qualify for such pretrial relief which is available under General Statutes (Rev. to 1979) § 54-76p only to “persons accused of a crime, not of a serious nature.” The Appellate Session found error in that ruling. Since it held that operating a motor vehicle under the influence of intoxicating liquor in violation of § 14-227a was a “crime,” the defendant was eligible for such discretionary relief.
In the following session of the legislature, negligent homicide with a motor vehicle was transferred from its then location in General Statutes § 53a-58a of the penal code to its present position in § 14-222a of the motor vehicle laws, title 14. This was effected by the enactment of Public Acts 1981, No. 81-26, which provided: “Section 1. Any person who, in consequence of the negligent operation of a motor vehicle, causes the death of another person shall be fined not more than one thousand dollars or imprisoned not more than six months or both. Sec. 2. Section 53a-58a of the general statutes is repealed.” The expressed purpose of the bill at its adoption was, as noted by the majority opinion, “[t]o classify negligent homicide with a motor vehicle as a motor vehicle violation rather than a criminal offense in the penal code.” House Bill No. 5079 (1981). The purpose of this legislation was explained in the two chambers of the legislature. In the House proceedings, Representative Richard D. Tulisano remarked as follows: “Mr. Speaker, the purpose of this bill is to move from the criminal statutes of the Motor Vehicle statutes a legislation known as negligent homicide with a motor vehicle. . . . What it recognizes is that an act of simple negligence, nothing to do with criminal negli*725gence, nothing to do with intent, nothing to do with drinking, is really what is known as [malum prohibitum] rather than [malum in se]. In effect, [it recognizes] that in our criminal statutes there should be some form of intent to incur criminal responsibility. Criminal negligence, recklessness, includes in the definition in our criminal statutes some form of intent. There is a divided issue as to whether or not this statute is constitutional. . . .
“Recognizing, however, that simple negligence, in itself, should incur some repercussion to the operator, by moving it over to the motor vehicle statutes section of our statutes, we insure that we do not run a constitutional problem with it not requiring what is known as the mens rea, that is the intent to commit a crime, and becomes just as something that is prohibited on its face. The penalties do not change. Nothing changes in the existing law, but its intent is to make sure that this conduct will not be declared unconstitutional. The penalties remain the same, but it’s putting in of [title] 14 of our General Statutes. I might point out that when this bill was first enacted and for many years it was in fact situated and at one point it was repealed and they reenacted it. They put it in [title] 53a and that’s inexplainable to me. But I think that’s where it belongs so we can keep it on the books.” 24 H.R. Proc., Pt. 3, 1981 Sess., pp. 884-85.
In answer to the question whether a person accused of negligent homicide with a motor vehicle as reenacted under the bill in title 14, the motor vehicle laws, would be able to take advantage of the pretrial accelerated rehabilitation program, Representative Tulisano replied: “There is an Appellate Session decision which indicates any time there is, in fact, a potential penalty for prison, imprisonment, so that we could have drunken driving statutes as well as this statute, even though they are in the motor vehicle section of our statutes, acceler*726ated rehabilitation may be available even though it is not a ‘crime’ in which a mens rea is required.” Id., p. 886.
In the Senate Proceedings, a more pointed purpose was expressed, as noted by the majority opinion, in the following remarks of Senator Howard T. Owens, Jr.: “The Bill itself, under existing law, a person who causes the death of another person by negligently operating a motor vehicle, may be fined up to $1,000 or imprisoned up to six months or both. This Bill would change the classification of the offense from a Class B misdemeanor to a motor vehicle violation. . . . [Tjhis should be classified as a motor vehicle violation and in fact, not a criminal offense and this is the purpose of the statute.” 24 S. Próc., Pt. 3,1981 Sess., pp. 707-708.
The legislature to this time has failed to define “a motor vehicle violation” within the context of the exception to § 53a-24 of the penal code, and the reenactment of § 14-222a as a motor vehicle law did not expressly classify the law as a “motor vehicle violation.” The transfer of the negligent homicide with a motor vehicle statute from title 53a, named “Penal Code,” to title 14, named “Motor Vehicles. Use of the Highway by Vehicles. Gasoline.” did not effect any change in the nature or classification of the law other than to change it from a class B misdemeanor to an unclassified misdemeanor under the provisions of General Statutes § 53a-26. “We must look at [§ 14-222a] as drafted, not at its purported aim. ‘ “[I]n the interpretation of statutes, the intent of the legislature is to be found not in what it meant to say, but in what it did say.” ’ ” State v. Smith, 194 Conn. 213, 222, 479 A.2d 814 (1984). “ ‘ “A legislative intention not expressed in some appropriate manner has no legal existence.” ’ ” Id.; Hayes v. Smith, 194 Conn. 52, 57-58, 480 A.2d 425 (1984). The transfer of a law from one title or chapter of the general statutes to another *727title or chapter without any change in the provisions in the statute, or exclusion of purpose in the law, is an unexpressed statement of any legislative intention for the move. By itself, the relocation of a statute in the codification of statutes without a textual change in its provisions neither adds nor subtracts from its meaning, effect or application.
Title 14 contains other laws that are defined and classified as offenses and crimes under the provisions of General Statutes § 53a-24. These include both unclassified felonies; General Statutes § 53a-25; and unclassified misdemeanors. General Statutes § 53a-26. “Operating under the influence of liquor, or ‘drunken driving’ in ordinary parlance, has been commonly regarded as a ‘crime’ in the general sense of that term. It is punishable under § 14-227a (e) by a fine or imprisonment or both for a first offense, and subsequent convictions carry mandatory jail terms. In our cases, it has been consistently referred to as a crime. State v. Englehart, 158 Conn. 117, 119, 256 A.2d 231 (1969); State v. DeCoster, 147 Conn. 502, 503, 162 A.2d 704 (1960); State v. McDonough, 129 Conn. 483, 484, 29 A.2d 582 (1942).” State v. Anonymous (1980-5), supra, 528.
A review of title 14 discloses many provisions carrying penalties beyond the scope of a “violation,” defined in General Statutes § 53a-27 (a) as “[a]n offense, for which the only sentence authorized is a fine . . . unless expressly designated an infraction.” Any person who violates § 14-16 (a) relating to the transfer of ownership of a motor vehicle “shall be subject to the penalty provided for false statement.” General Statutes § 14-16 (g). “False statement is a class A misdemeanor” exacting a fine of not more than $1000 or imprisonment of not more than one year, or both. General Statutes §§ 53a-157 (b); 53a-36 (1); 53a-42 (1). A subsequent violation of § 14-16 (g) requiring a certifi*728cate upon the sale of a used vehicle for which a certificate of title has not been issued may invoke a fine of not more than $500 or imprisonment of not more than one year, or both. General Statutes § 14-16 (g). Any person who violates § 14-29 requiring insurance or sufficient bond for public service vehicles shall be fined not more than $500 or imprisoned not more than one year, or both. General Statutes § 14-29 (e).
“Any person, firm or corporation engaging in the business of the repairing of any motor vehicle without a license shall be guilty of a class C misdemeanor.” General Statutes § 14-52 (c). Under § 14-110, “[a]ny person who swears or affirms falsely in regard to any matter respecting which an oath or affirmation is required by this chapter or by the commissioner shall be guilty of perjury or false statement, as the case may be.” General Statutes § 14-110. Perjury is a class D felony, the penalty for which is imprisonment of not less than one year and not more than five years or a fine of up to $5000, or both. General Statutes §§ 53a-156 (b), 53a-35a (6), and 53a-41 (2). As noted above, the giving of a false statement is a class A misdemeanor. General Statutes § 53a-157. The giving of false information in a motor vehicle accident report or the filing of forged or unauthorized evidence of proof of financial responsibility may subject one to a fine of up to $1000 or imprisonment of up to one year, or both. General Statutes § 14-133 (b). Any person who violates the motor vehicle law pertaining to the mutilation or removal of vehicle identification numbers shall be fined not more than $500 or imprisoned not more than one year, or both. General Statutes § 14-149 (e).
Chapter 247 of title 14, cited as the Uniform Motor Vehicle Certificate of Title and Anti-Theft Act; General Statutes § 14-211; contains the severest penalties of the motor vehicle laws. These are specified in § 14-196, as follows: “(a) A person who, with fraudu*729lent intent: (1) Alters, forges or counterfeits a certificate of title; (2) alters or forges an assignment of a certificate of title, or an assignment or release of a security interest, on a certificate of title or a form the commissioner prescribes; (3) has possession of or uses a certificate of title knowing it to have been altered, forged or counterfeited; or (4) uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title, shall be fined not less than five hundred dollars or more than one thousand dollars or be imprisoned not less than one year or more than five years or be both fined and imprisoned, (b) A person who: (1) With fraudulent intent, permits another, not entitled thereto, to use or have possession of a certificate of title; (2) wilfully fails to mail or deliver a certificate of title or application therefor to the commissioner within ten days after the time required by this chapter; (3) wilfully fails to deliver to his transferee a certificate of title within ten days after the time required by this chapter; or (4) wilfully violates any provision of this chapter, except as provided in subsection (a), shall be fined not more than one thousand dollars or imprisoned not more than two years or both.”
The severity of these provisions is intensified by § 14-200, which states: “The penal provisions of this chapter in no way repeal or modify any existing provision of criminal law but are additional and supplementary thereto.”
Chapter 248, entitled “Vehicle Highway Use,” contains the most commonly cited penal provisions of title 14, including § 14-222a, negligent homicide with a motor vehicle, under consideration here. The operation of a motor vehicle after the vehicle’s registration or the operator’s license has been refused, suspended or revoked subjects the operator to a fine of not less than *730$150 nor more than $200 or imprisonment of not more than ninety days, or both. For a subsequent conviction, the fine shall be not less than $200 nor more than $600 and imprisonment shall be for not more than one year. General Statutes § 14-215 (b). If, however, the operator’s license was suspended for any one of these violations: operation while under the influence of intoxicating liquor or any drug (General Statutes § 14-227a [a]); refusal to submit to a blood, breath or urine test (General Statutes § 14-227b [d] or [f|); manslaughter in the second degree with a motor vehicle while intoxicated (General Statutes § 53a-56b); or assault in the second degree with a motor vehicle while intoxicated (General Statutes § 53a-60d); the operator, upon conviction, shall be fined not less than $500 nor more than $1000 and imprisoned not more than one year, “thirty days of which may not be suspended or reduced in any manner.” Public Acts 1985, No. 85-387, amending General Statutes § 14-215 (c).
A subsequent conviction of reckless driving in violation of § 14-222 increases the penalty to a fine of up to $600 and imprisonment of not more than one year, or both. General Statutes § 14-222 (b). An operator who evades responsibility after an accident which causes serious physical injury, to or results in the death of another person may be fined not more than $5000 or be imprisoned not less than one year nor more than five years, or both. General Statutes § 14-224 (d). “Serious physical injury” is defined in § 53a-3 of the penal code. Evasion of responsiblity in accidents of lesser consequence carry a possible maximum imprisonment of one year. General Statutes § 14-224 (e).
The penalties for operating under the influence of liquor or drugs are progressive in nature, ranging from a fine of not less than $500 nor more than $1000 or imprisonment of not more than six months, or both, for a first offense, to a fine of not less than $2000 nor *731more than $8000 and imprisonment of not more than three years, one year of which may not be suspended or reduced in any manner, for a fourth and subsequent offense. General Statutes § 14-227a (h). A subsequent violation of following too closely with intent to harass or intimidate the preceding driver subjects the violator to a maximum penalty of a fine of $600 or imprisonment of one year, or both. General Statutes § 14-240a.
The foregoing motor vehicle laws of Title 14 and the penalties prescribed for their “violation” illustrate only the upper gradations of penalties provided for the more serious motor vehicle offenses. Their range of possible imprisonment extends from one year to five years, the equivalent terms for class A misdemeanors and class D felonies. General Statutes §§ 53a-35a; 53a-36. Many other motor vehicle laws provide for lesser terms of imprisonment, such as six months for a violation § 14-222a, negligent homicide with a motor vehicle. Such penalties are equivalent to those provided for class B and class C misdemeanors. General Statutes § 53a-36. Minor motor vehicle laws authorize fines only, constituting, or being designated as, violations, or are designated as infractions, also authorizing fines only. General Statutes §§ 53a-27, 51-164m.
The inescapable conclusion to be drawn from this review of the motor vehicle laws contained in title 14 is that the more serious violations are crimes and offenses consisting of unclassified misdemeanors, such as § 14-222a, negligent homicide with a motor vehicle, and unclassified felonies. See General Statutes §§ 53a-25 (c), 53a-26 (c); see also State v. Anonymous (1980-5), supra, 531.
To this extent, I disagree with the majority opinion.

 It is well settled that the report and commentary of a commission on a revision of statutory law provides evidence of legislative intent. State v. Rastopsoff, 659 P.2d 630, 639-40 (Alaska App. 1983); 2A J. Sutherland, Statutory Construction (4th Ed. Sands 1984) § 48.09, p. 316.